Citation Nr: 1421216	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-18 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right and left plantar pain.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1999 to December 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board notes that the Veteran's substantive appeal was filed in July 2011, more than 60 days after the Agency of Original Jurisdiction (AOJ) mailed him the February 2011 Statement of the Case (SOC), and over a  year after the AOJ issued the June 2010 rating decision, and thus would be untimely pursuant to 38 C.F.R. § 20.302(b).  However, the untimely submission appears to have been due to the mailing of the SOC to the incorrect address.  In submitting the VA Form 9, the Veteran's representative explained that the Veteran never received the February 2011 SOC and when he called to request a copy, it was discovered that the SOC was sent to an address in Hot Springs, South Dakota, rather than Rapid City.  The Board therefore finds the Veteran's statement that he did not receive the original SOC from February 2011 to be credible.  Based on the evidence of record, the Board finds that the Veteran did not receive the February 2011 SOC due to it being sent to an incorrect address and thus will consider his substantive appeal to be timely. See 38 C.F.R. § 20.101; Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). 

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's tinnitus is not causally or etiologically related to his period of active service, to include his service-connected traumatic brain injury (TBI).

2.  The Veteran's complaints of left and right foot plantar pain are not casually or etiologically related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for entitlement to service connection for right and left plantar pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Where the evidence shows that the veteran engaged in combat with the enemy, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids the veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  What still must be shown in such cases are the present disability and nexus elements of a service connection claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  

In this case, the Veteran's DD-214 reflects the Veteran's military occupation specialty was cavalry scout and he was in an imminent danger pay area in Egypt and Iraq during 2001 and 2003.  The Veteran also submitted two letters consisting of witness statements recommending the Veteran for the Combat Action Badge.  As such, the Board finds that the provisions of  38 U.S.C.A. § 1154(b) may be applied in this case.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Turning to the claim for service connection for tinnitus, in December 2008 VA From 21-526, the Veteran reported bilateral tinnitus due to acoustic trauma in service.  More recently, the Veteran has indicated that his tinnitus is a result of his service-connected TBI.  Specifically, the Veteran has described a vehicle rollover in May 2003 in which he hit his head.  The Veteran's current reports of tinnitus are reflected in the July 2009 VA audio examination, in which the Veteran reported intermittent tinnitus lasting up to forty-three minutes in duration.  VA treatment records from March 2011 also note the Veteran's report of ringing in his ears that "comes and goes."  

Service treatment records contain February 1999 and February 2000 audiograms that do not reflect any report of tinnitus.  Subsequently, in an August 2003 post-deployment report of medical history, the Veteran discussed the rollover incident, but only identified symptomatology of recurrent back pain.  He did not attribute any other symptoms to the accident and specifically denied ear, nose, or throat trouble.  He also denied ringing in his ears.  Moreover, the Veteran's June 2004 separation examination was absent for any notation of tinnitus, and in a January 2008 self-assessment, the Veteran denied any medical problems since his last examination.  

Therefore, service treatment records provide evidence against the Veteran's claim, with the Veteran actively denying tinnitus during service.  Indeed, the Veteran's first complaints of tinnitus began in 2008.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Next, the evidence does not show the Veteran's tinnitus is caused or aggravated by his service-connected TBI.  In a December 2009 TBI consultation at the VA, the Veteran described ringing in his ears and headaches at the time of the accident.  However, the treatment record only indicates that the headaches continued, not tinnitus.  In a January 2010 TBI consultation, the Veteran identified several symptoms, to include headaches, sleep disturbance, memory loss, and nausea.  Again, he did not reference tinnitus or describe ringing in his ears.  Such histories reported by the Veteran for treatment purposes are of more probative value than more recent assertions and histories given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Furthermore, in April 2012, the Veteran underwent a VA examination for his TBI.  At that time, the examiner identified subjective symptoms attributable to a TBI.  The list of symptoms specifically included tinnitus, but the examiner did not select tinnitus as a symptom attributable to the Veteran's TBI.  

In October 2012, a VA neurologist indicated that the Veteran's tinnitus was "not related" to active service.  An addendum opinion was requested, and the VA neurologist reviewed the claims file again.  In August 2012, the examiner explained that tinnitus "is a very non specific subjective symptom" that could be due to noise exposure in battle if the Veteran was not wearing an ear protection device.  The examiner stated that he doubted the Veteran's tinnitus was related to service because of the statement by "G.A."  Indeed, the Veteran submitted several lay statements in support of his claims before the Board.  Fellow soldier G.A. described the rollover incident, indicating that once the team returned to base, he asked the Veteran if he was okay.  The Veteran responded that his "lower back, right knee, and head were hurting."  Once again, the Veteran did not report ringing in his ears.  
An addendum opinion was obtained in March 2013 from the same examiner authoring the October 2012 and August 2012 opinions.  The examiner explained that tinnitus would be expected to occur immediately or relatively close after a TBI, but the Veteran denied tinnitus during and after service.  The Veteran did not report tinnitus until 2008, which is "unusual  and against TBI process."  The examiner concluded that the Veteran's tinnitus was less likely than not a symptom of his service-connected TBI.  

The VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the March 2013 VA medical opinion therefore provides probative evidence against the Veteran's claim.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Therefore, the evidence shows that the Veteran's tinnitus is not related to active service, to include the rollover incident causing his service-connected TBI. As such, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

As for the claim for service connection for right and left plantar pain, the STRs show that the Veteran complained of left plantar pain in 2002, but no complaints specific to the right foot.  There was no diagnosis or that time or any further complaints or treatment during service.  He did complain of foot pain on exit from service, but the examination was reportedly normal, with no diagnosis.  Several years after service he was diagnosed with plantar fasciitis and heel spurs.  The VA examiner in 2010 concluded that the plantar fasciitis was not first manifested in 2002 and stated it is less likely than not that the complaint was a manifestation of the chronic plantar fasciitis that he now has.  There is no medical opinion to the contrary.  While the Veteran is certainly competent to report a subjective symptom such as foot pain, he is not competent to opine as to the cause of that pain or the etiology.  The preponderance of the evidence is against this claim, as well, since there is no doubt that could be resolved in his favor.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a January 2008 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions regarding his tinnitus and his foot disorders.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for right and left plantar pain is denied.


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


